PER CURIAM.
The defendant appeals from a judgment of conviction and sentence for sale and possession of cocaine contending that he was denied a fair trial by certain comments made by the prosecutor in final argument to the jury. The defendant did not object to those comments nor did he make a motion for mistrial based on such comments. The law is clear that an appellate court “will review challenged arguments of prosecutors only when an objection is timely made.” State v. Jones, 204 So.2d 515 (Fla.1967). See also Thomas v. State, 326 So.2d 413 (Fla.1975). The judgments of convictions and sentences are, accordingly, affirmed.